DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2019, 11/04/2020, 11/24/2020, and 12/03/2020 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 1, 3, and 5-7 are objected to because of the following informalities:  
Claim 1, line 5; claim 6, line 3; and claim 7, line 3: “the basis of comparison” should read  -- a basis of comparison --, since this is the first mention of this type of basis, regardless of the language being a general figure of speech.
Claim 1, lines 8-9; claim 6, line 7; and claim 7, line 7: “the basis of a pattern” should read  -- a basis of a pattern --, since this is the first mention of this type of basis, regardless of the language being a general figure of speech.
Claim 3, line 3: “the basis of a travel pattern
Claim 5, line 7: “the same section” should read  -- a same section --, since this is the first mention of this particular section, regardless of the language being a general figure of speech.
Appropriate correction is required.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded acceleration data acquisition unit … in claims 1 and 5, abnormality presence determination unit … in claims 1 and 4-5, frequency analysis unit … in claim 1, and abnormality type identification unit … in claims 1-5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
Per paragraph [0016] of the specification, the acceleration data acquisition unit, the abnormality presence determination unit, the frequency analysis unit, and the abnormality type identification unit are integrated elements within control unit (190), which is an element within the overall abnormality monitoring device (100).  In further consideration of paragraph [0055] of the specification, the processes of each unit may be performed through programs causing control unit (190) to execute functions within a computing system.  Thus, the abovementioned elements at least indirectly have known structure in the art through their necessary integration as part of a software and hardware combination (i.e. a computing system), allowing the control unit to function as intended.  
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 6, recites the limitation "the track side”.  There is insufficient antecedent basis for this limitation in the claim, especially considering that claim 5 is not dependent on claim 4, where this is first mentioned.  For examination purposes, examiner has interpreted that “the track side” in claim 5 is intended be -- a track side --, consistent with claim 4 format.
Claim 5, line 7, recites the limitation "the sections of the track”.  There is insufficient antecedent basis for this limitation in the claim, especially considering that claim 5 is not dependent on claim 4, where this is first mentioned.  For examination purposes, examiner has interpreted that “the sections of the track” in claim 5 is intended be -- sections of the track --, consistent with claim 4 format.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.  Since the claim is directed to “a program” without any physically tangible apparatus being claimed, this amounts to a non-physical signal (i.e. signals per se).
Claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory (abstract idea) subject matter without integration into a practical application and without significantly more.  
Claims 1-5 recite a device performing functions of abnormality determination from acceleration data (i.e. a machine). Claim 6 recites a method analogous to claim 1 (i.e. a method).  Therefore, claims 1-6 are within at least one of the four statutory categories.
Claim 1 recites:
“An abnormality monitoring device comprising:
an acceleration data acquisition unit that acquires measurement data of an acceleration of a vehicle chassis;
an abnormality presence determination unit that determines whether an abnormality is present on the basis of comparison between the acceleration and a threshold;
a frequency analysis unit that analyzes a frequency of the acceleration when the abnormality presence determination unit determines that an abnormality is present; and
an abnormality type identification unit that identifies a type of abnormality on the basis of a pattern of the frequency.”  
The bolded sections, under its broadest reasonable interpretation, covers the limitations as a mental process.  For example, “… an abnormality presence determination unit that determines whether an abnormality is present on the basis of comparison between the acceleration and a threshold; …” is equivalent to a mental process of determining from printed data, or otherwise visually presented data, that a value of acceleration is greater than a certain number as a threshold.  Further, the value could be significantly exceeding the threshold such that a mental process would easily suffice in determining this.  For example, acceleration data showing a significantly positive oscillating waveform with a high amplitude can be roughly mentally determined to accumulate beyond an acceleration threshold over time.  “… a frequency analysis unit that analyzes a frequency of the acceleration when the abnormality presence determination unit determines that an abnormality is present; and …” does not preclude mental process, because this amounts to reviewing presented data in a comparison to other known data.  Under BRI, “a frequency analysis” need not involve any processing complexity and could be comparing one simple pattern from acquired and presented data to another simple waveform pattern in order to determine if there is any correlation.  By the example above, the waveform could be roughly considered to have increasing or decreasing frequency by simply considering the separation of the peak values.  Then this can be compared to other know patterns that are presented to a person for reference.  “… an abnormality type identification unit that identifies a type of abnormality on the basis of a pattern of the frequency. …” is merely drawing a conclusion of recognizable correlation from the abovementioned comparison.  In the case of simple waveforms, one could easily determine mentally that a known frequency shape or frequency increase represents a particular type of event, such as hard braking or undamped vertical acceleration that could occur with faulty suspension.  This is merely pattern recognition when viewing printed or otherwise visually presented data side-by-side, where the object being compared to has a known and labeled event type associated with it.  Since there is no particular degree of accuracy required with any of the abovementioned observations, analyses, and decisions, a human mind, in coordination with human eyesight reading printed data, could easily complete these tasks mentally.  Therefore, the claim recites at least a mental process under the judicial exception.
The mental process is not integrated into a practical application because generic hardware is mentioned in these claims as: a) “an abnormality monitoring device …” and b) “an acceleration data acquisition unit …”. Claim limitations describe sensors and computing devices with functionalities that are internal to generic processors (or human mind), and nothing received, analyzed, generated, or transmitted is utilized to improve the functionality of the hardware.  Therefore, the hardware/processors are merely used as tools to carry out the functions of the claim. 
The mental process is not integrated into a practical application because the data being processed is insignificant extra-solution activity.  In consideration of the limitations: “… an acceleration data acquisition unit that acquires measurement data of an acceleration of a vehicle chassis; ...”, this data can be received for further consideration in the mental process by way of printed or graphically displayed data or plotted data showing a waveform of the acceleration over a timeframe.  It is assumed in this case that the displayed data is over a timeframe such that it includes a relevant arbitrary instance of a threshold being exceeded.   Thus, these limitation amount to merely extra-solutionary data input.  
Thus, there are no elements that integrate the judicial exception into a practical application. 
This judicial exception does not recite additional elements that are sufficient to amount to significantly more, because of the same reasons as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
If a claim limitation under its broadest reasonable interpretation recites limitations of a mental process, without integrating into a practical application and without significantly more, then it falls within the “Mental Processes” grouping of Abstract Ideas under the judicial exception.  Accordingly, claim 1 is ineligible under 35 USC 101.
Claim 2 includes the rationale for rejection of claim 1, as stated above.  However, claim 2 introduces additional limitations:
“… wherein when the abnormality type identification unit is unable to identify the type of abnormality from the pattern of the frequency, the abnormality type identification unit identifies the type of abnormality on the basis of the pattern of the frequency and a measurement result of the acceleration.”  This limitation is adding to the mental process by including an additional analysis parameter of vehicle acceleration.  However, for the same reasons as mentioned above that data can be presented visually to a human being making an interpretation, given further consideration to a presented acceleration value does not preclude the mental process from taking place.  For example, when data roughly shows a frequency pattern, per the example of claim 1, it could give an indication through a reference comparison that the abnormality type is either one of a vehicle speeding up or slowing down.  In these two events, the frequency alone may appear similar.  However, a rough idea that the accumulation of acceleration is positive or negative, per the example of claim 1, allows a person to distinguish the abnormality types/events from each other.  Therefore, in the absence of any other limitations that integrate the judicial exception into a practical application or amount to significantly more, claim 2 also recites an abstract idea under the judicial exception.
Claim 3 includes the rationale for rejection of claims 1 and 2, as stated above.  However, claim 3 introduces additional limitations:
“…wherein the abnormality type identification unit determines whether to start identification of the type of abnormality on the basis of a travel pattern of a vehicle including the vehicle chassis.” This limitation adds circumstances under which the mental process takes place, which a driver could easily be aware of about a vehicle before undertaking the mental process described above.  This does not preclude the mental process from being able to be carried out.  Therefore, in the absence of any other limitations that integrate the judicial exception into a practical application or amount to significantly more, claim 3 also recites an abstract idea under the judicial exception.
Claim 4 includes the rationale for rejection of claims 1 and 2, as stated above.  However, claim 4 introduces additional limitations:
“… wherein the abnormality type identification unit determines that an abnormality is likely to be on a track side when the abnormality presence determination unit determines that an abnormality is present in a certain section among sections of the track and determines that an abnormality is not present in other sections.”  This determination reinforces the lack of accuracy that is required in the decision-making process, since it uses the term “likely to be”.  Even if more definitive accuracy were required, the mental process is the same as already explained, with the additional constraint that the abnormality data of a specific timeframe is compared to previous and subsequent data for an entire route.  A person could easily see if the abnormality is persistent throughout the trip or if the abnormal data only occurs during a segment of the route over which the data is being evaluated. Therefore, in the absence of any other limitations that integrate the judicial exception into a practical application or amount to significantly more, claim 4 also recites an abstract idea under the judicial exception.
Claim 5 includes the rationale for rejection of claim 1, as stated above.  However, claim 5 introduces additional limitations:
“…
wherein the acceleration data acquisition unit acquires measurement data of an acceleration from a plurality of vehicle chassis, and
the abnormality type identification unit determines that an abnormality is likely to be on the track side when the abnormality presence determination unit determines that an abnormality is present in the same section among the sections of the track for each of pieces of measurement data of the acceleration from a plurality of vehicle chassis.”  This is merely a further confirmation criteria for the mental process explained for claims 1 and 4.  Performing the same mental process for more than one data set representing more than one extra-solutionary data input source does not introduce a level of complexity that would preclude a reasonable mental process.  The number of acquired data sets could be two or three, for example, and a simple visual comparison to determine that the data is consistent across multiple sources could be easily performed in the human mind.  Therefore, in the absence of any other limitations that integrate the judicial exception into a practical application or amount to significantly more, claim 5 also recites an abstract idea under the judicial exception.
	Claims 6 and 7 recite limitations that are analogous to claim 1 and are therefore rejected on the same premise as mental processes and are ineligible under 35 USC 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leitel et al. (US 2011/0231039; hereinafter Leitel).
Regarding claim 1, Leitel discloses:
An abnormality monitoring device comprising: (Para. [0001]: Devices are used for measuring rail vehicles.  Para. [0016]-[0017]; para. [0019]-[0020]; para. [0047]; para. [0062]; para. [0067]; para. [0069]; para. [0071]; para. [0117]; and para. [0176]-[0177]: Sensor signal disturbances (i.e. signal abnormalities) detecting acceleration and vibration changes (i.e. oscillating acceleration) are associated with track variations and locations, chassis diagnostics, errors, abnormal operating states, track damage, and component defects.  Fig. 3; and para. [0117]-[0119]: A physical device is located on the structure of the vehicle to receive detected signals and evaluate them.)
an acceleration data acquisition unit that acquires measurement data of an acceleration of a vehicle chassis; (Fig. 3; and para. [0117]-[0119]: A physical device (i.e. acting as an acceleration data acquisition unit) is located on the structure of the vehicle to receive detected signals and evaluate them.  Para. [0014]-[0020]; para. [0037]; para. [0047]; para. [0062]; para. [0067]; para. [0069]; para. [0071]; para. [0079]; para. [0084]; para. [0091]-[0094]; and para. [0122]-[0123]: Both an accelerometer and a comparable, more-sensitive acceleration-based vibration sensor (para. [0123]) measure acceleration, vibrations as oscillating acceleration, and frequency data, which is received and evaluated by device (3) (i.e. acquisition unit).  This combination of measured data is a collective data set equivalent to “measurement data of an acceleration of a vehicle chassis”.  A vehicle chassis, under BRI, includes a railcar as a vehicle and the wheel frame as a chassis.  See para. [0002], [0015], [0071], [0073], [0149] for reference to the railcar chassis and to diagnosing it.  According to Merriam-Webster’s Dictionary, a chassis is merely the supporting frame of a structure.  This is applicable to trains and railcars.)
an abnormality presence determination unit that determines whether an abnormality is present on the basis of comparison between the acceleration and a threshold; (para. [0079]; para. [0084]; and para. [0122]-[0123]: The different accelerations sensors are used to collect data for a collective data set, which is the measurement data that is used to determine abnormalities of many types, as explained in citations above. One feature provided by the measurement data is that in a case when a vibration level exceeds a threshold value, an abnormality event (e.g. a wheel blockage per para. [0079]) is assumed, causing activation of further detection of the event.  Para. [0015]; and para. [0067]: A vibration sensor is another form of an acceleration detection device, where oscillating accelerations and often their frequencies are taken into account. This technology is also well known in the art.  Thus, acceleration, as detected by a vibration sensor, crosses a threshold to indicate that an abnormality is taking place.)
a frequency analysis unit that analyzes a frequency of the acceleration when the abnormality presence determination unit determines that an abnormality is present; and (Para. [0061]-[0063]; para. [0079]; and para. [0091]-[0094]: Examples are disclosed of instances where the frequency of a detected signal, through sinusoidal waveform evaluation and comparison to natural frequencies, is derived from both standard acceleration sensors and/or vibration-type acceleration sensors to identify abnormalities, such as errors, wheel blockages, malfunctions, and component damage.  Para. [0069]: Sinusoidal waveform frequency is derived from acceleration data to determine a disturbance or an error condition.)
an abnormality type identification unit that identifies a type of abnormality on the basis of a pattern of the frequency. (para. [0061]-[0063]; para. [0069]; para. [0079]; and para. [0091]-[0094]:  Abnormality detection from acceleration data, including frequency evaluation classifies abnormalities as many different types, comprising: errors, wheel blockages, malfunctions, and component damage.  Per para. [0091]-[0094], the frequency of acceleration as detected by a vibration sensor is able to determine a damaged/cracked shaft by comparing measured frequency to a reference natural resonant frequency.)
Regarding claim 6, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise:
Leitel further discloses:
An abnormality monitoring method comprising steps of: (para. [0001]: The invention is a combination of devices and methods.)
…
Regarding claim 7, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise:
Leitel further discloses:
A program for causing a computer to execute steps of:  (Fig. 3, elements 3, 23, 24, 231; para. [0125]; and para. [0129]: The device performing the methods of the invention contains logic components and memory (element 24), which is a computing device.  Evaluation steps occur within the computing device (3), assisted by memory, which requires a program of code in order for the computer to operate and perform functions.  Para. [0045], lines 10-14: The local computing devices contain routines (i.e. programs) and are uniquely programmed.)
…
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leitel.
Regarding claim 2, Leitel discloses:
The abnormality monitoring device according to claim 1, wherein when the abnormality type identification unit is … to identify the type of abnormality from the pattern of the frequency, (para. [0061]-[0063]; para. [0069]; para. [0079]; and para. [0091]-[0094]: See claim 1 rationale.) the abnormality type identification unit identifies the type of abnormality on the basis of the pattern of the frequency (para. [0061]-[0063]; para. [0069]; para. [0079]; and para. [0091]-[0094]:  See claim 1 rationale) … a measurement result of the acceleration. (para. [0016]; para. [0020]; and para. [0065]: Vehicle motion abnormalities, such as braking or irregular handling, or track conditions (e.g. bends) are determined from acceleration value data.)
Leitel does not explicitly disclose:
 The abnormality monitoring device according to claim 1, wherein when the abnormality type identification unit is unable to identify the type of abnormality from the pattern of the frequency, the abnormality type identification unit identifies the type of abnormality on the basis of the pattern of the frequency and a measurement result of the acceleration.
However, it would have been obvious to one of ordinary skill in the art that the teaching/disclosure of Leitel leads to the conclusion that an abnormality detection may need to be supported by both an acceleration and a frequency evaluation, for accuracy and confirmation.  As cited above, both methods are available through acceleration data collected from various acceleration sensors in the detection system.  Para. [0084] highlights that accelerations sensors are ideal for detecting rotational movements, but that detections of certain errors, such as wheels blockages, benefit from the use of additional vibration-detecting acceleration sensors for better detection.  This renders it obvious that in a case where one sensor type does not easily identify an abnormality, one of ordinary skill in the art would be motivated to consider more than one sensor and both acceleration and frequency data together.
Regarding claim 3, Leitel discloses:
The abnormality monitoring device according to claim 1, wherein the abnormality type identification unit determines whether to start identification of the type of abnormality on the basis of a travel pattern of a vehicle including the vehicle chassis. (Para. [0062]: An abnormality is detected as a sinusoidal deviation of normal vehicle movement, which is a deviation from a travel pattern (i.e. the normal movement), having an identifiable error pattern.  Para. [0067]: Vehicle movement is a means to trigger detection by acceleration sensors.)
Leitel does not explicitly disclose:
… start identification of the type of abnormality on the basis of a travel pattern …
However, it would have been obvious to one of ordinary skill in the art that the teaching/disclosure of Leitel leads to the conclusion that startup of detection caused by vehicle motion would additionally cause detection of an abnormality that is sensed by the deviation of a sinusoidal acceleration signal from the normal or expected form the of the signal, if an error were present to cause the deviated signal from the time of startup.  Since the travel pattern in this case is the vehicle beginning to move after being stationary, a deviation from the expected initial motion pattern would be recognized at that time as an abnormality.  Thus, the basis of the travel pattern would have caused the abnormality identification unit to determine to start identifying an abnormality type, which would not have been determined to start had the vehicle motion pattern not changed in order to activate a detection process.
Regarding claim 4, Leitel discloses:
The abnormality monitoring device according to claim 1, wherein the abnormality type identification unit determines that an abnormality is likely to be on a track side when the abnormality presence determination unit determines that an abnormality is present in a certain section among sections of the track ... (para. [0020]-[0021]:  A disturbance in acceleration data allows for specific types track sections to be associated with the signal patterns that they cause, in order to give likely indication that railcar is traveling on a section such as a bend, track section, or switch.)
Leitel does not explicitly disclose:
… the abnormality type identification unit determines that an abnormality is likely to be on a track side when the abnormality presence determination unit determines that an abnormality is present in a certain section among sections of the track and determines that an abnormality is not present in other sections.
However, even though Leitel is not explicitly comparing different track section data to reach a conclusion on the abnormality being caused of a track section of interest, it would have been obvious to one of ordinary skill in the art that the teaching/disclosure of Leitel leads to the conclusion that track sections can be easily classified by their acceleration signal types and that a track section having a specific signal pattern or not having a specific signal pattern is reasonable confirmation the track section itself is the cause of the abnormal signal.  The claims require a likely determination, and is it reasonable to conclude that pattern matching to track features of para. [0020]-[0021] not only leads a reliable identification of the current track segment type, but it also provides a library of comparative data for normal or other types of track section having their own unique profiles.  One of ordinary skill in the art would reach the obvious conclusion that this comparison forms a basis for being able to distinguish a bend from a straight section, for example, since it is reasonable to assume that the signal profiles would be different.  This benefits the initial pattern matching by offering a viable additional confirmation and would considered by one of ordinary skill in the art, having access to pattern data for different segment types.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leitel in view of Bramucci et al. (US 2017/0253258; hereinafter Bramucci; of record in IDS).
Regarding claim 5, Leitel discloses or teaches:
The abnormality monitoring device according to claim 1,
wherein the acceleration data acquisition unit acquires measurement data of an acceleration from a … vehicle chassis, and (see claim 1 rationale)
the abnormality type identification unit determines that an abnormality is likely to be on the track side when the abnormality presence determination unit determines that an abnormality is present in the … section among the sections of the track for … measurement data of the acceleration from a … vehicle chassis. (see claim 4 rationale)
Leitel does not disclose or teach:
wherein the acceleration data acquisition unit acquires measurement data of an acceleration from a plurality of vehicle chassis, and 
the abnormality type identification unit determines that an abnormality is likely to be on the track side when the abnormality presence determination unit determines that an abnormality is present in the same section among the sections of the track for each of pieces of measurement data of the acceleration from a plurality of vehicle chassis.
Bramucci, in the same field of endeavor, teaches:
…
wherein the … data acquisition unit acquires measurement data … from a plurality of vehicle chassis, and (para. [0073]; and para. [0105]: An on-board computer gathers sensor data from a plurality of train railcars and a plurality of sensors, particularly in order to classify a track level event (i.e. a hazard on the track).)
the abnormality type identification unit determines that an abnormality is likely to be on the track side when the abnormality presence determination unit determines that an abnormality is present in the same section among the sections of the track for each of pieces of measurement data of the acceleration from a plurality of vehicle chassis. (para. [0073]; and para. [0105]: In the classification of a hazard on track (i.e. track side causing abnormal data), data is gathered from multiple railcars and multiple sensors.  Since the railcar data is looking at the same event on the track and evaluating it collectively, this is confirming that the event is in fact on the track side and not local to the railcar in order to cause the abnormal data universally.  Also, since the railcars are providing data for the same event, each railcar is analyzing the same section of the track.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the method of claim 1, the acceleration data acquisition unit acquires measurement data of an acceleration from a … vehicle chassis, and the abnormality type identification unit determines that an abnormality is likely to be on the track side when the abnormality presence determination unit determines that an abnormality is present in the … section among the sections of the track for … measurement data of the acceleration from a … vehicle chassis of Leitel with the determines that an abnormality is present in the same section among the sections of the track for each of pieces of measurement data of the acceleration from a plurality of vehicle chassis of Bramucci for the benefit of improved detection of track-level hazardous events causing universal data abnormalities, where these events would impact vehicle operation and would be of interest to one ordinary skill in the art when performing the diagnostic methods for railcars according to Leitel.  (Leitel: para. [0001]: The invention is directed to being able to measure or test rail vehicles, and an array of diagnostics are extracted from sensor data in the disclosure.  Bramucci: para. [0001]; and para. [0006]: Diagnostic capabilities are focused on the improved detection of track-level hazardous events, offering expanded capabilities to support the measuring and testing goals of Leitel.  Para. [0073]; and para. [0105]: Confirmation of a plurality of sensor data from a plurality of vehicles provides robust data in order to facilitate better classification of an abnormal event.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Daum et al. (US 2010/0262321) teaches frequency analysis to identify a specific type of a load shift for railcars, based on a signature analysis looking at the frequency spectrum detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/SZE-HON KONG/Primary Examiner, Art Unit 3661